Citation Nr: 0717488	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  04-25 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The veteran was afforded a travel Board hearing before the 
undersigned Veterans Law Judge on September 11, 2006.  A 
transcript of the testimony offered at this hearing has been 
associated with the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The veteran's personnel file shows that he was stationed 
aboard the USS Ranger, from July 1969 to April 1971 in the 
waters off Vietnam and in training prior to that period.  The 
veteran has identified several alleged stressors that 
occurred during this period of time.  First, the veteran 
alleges being present during the commission of two suicides 
while in basic training at the Naval Training Center in San 
Diego in May or June of 1969.  Second, the veteran alleges 
having witnessed several suicides while stationed at the 
Memphis Naval Station in July and August 1969.  Lastly, the 
veteran has reported seeing a fellow sailor blown overboard 
from a jet engine blast, but has given no time frame for the 
occurrence of this event.  Moreover, the veteran has alluded 
to other possible stressors in personal statements of record, 
but has not provided the RO with information specific enough 
to facilitate a search of U.S. Army and Joint Services Record 
Research Center (JSRRC) records.  The record contains a 
diagnosis of PTSD based solely on the history provided by the 
veteran. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ask the veteran to 
provide more specific details of his 
claimed stressors, including locations 
and dates to within 60 days.  Even if the 
veteran does not provide additional 
details, the RO must provide a summary of 
the veteran's claimed in-service 
stressors regarding suicides in May/June 
1969 and July/August 1969 along with 
copies of the available service personnel 
records showing service dates, duties, 
and units of assignment to JSRRC.  

2.  If any of the veteran's alleged 
stressors are corroborated, the AMC 
should arrange for a VA psychiatric 
examination to determine whether the 
veteran has PTSD based on corroborated 
stressors in service.  The veteran's 
claim folder must be made available to 
the examiner.  The examiner must provide 
an opinion as to whether it is at least 
as likely as not that the veteran 
currently has PTSD due to a stressor in 
service.  If PTSD is diagnosed, the 
examiner must identify each stressor on 
which the diagnosis is based.  

3.  Then, the AMC should readjudicate the 
issue on appeal.  If the determination of 
this claim remains unfavorable to the 
veteran, the RO must issue a Supplemental 
Statement of the Case and provide a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


